DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 11, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, 4, 8, 10 and 11 have been amended; claims 2, 7 and 9 are canceled; claims 12-17 are withdrawn from further consideration. Accordingly, claims 1, 3-6, 8 and 10-17 are pending in this application, with an action on the merits to follow regarding claims 1, 3-6, 8, 10 and 11.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1: Line 6, a comma should be added between “interior” and “wherein”, such that the language recites “interior, wherein”
In claim 3: Since two types of materials are recited in claim 1, from which claim 3 depends, the mere reference to “the material” in claim 3 should be clarified to recite “the liquid impervious material” to avoid potential confusion with the welded thermoplastic material.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP 2008-202205 A; citations hereinafter are in reference to the English machine translation document provided as NPL with the previous Office Action) in view of in view of Hannon (US 2008/0044614).
Regarding independent claim 1, Koide discloses a seam sealed heat resistant glove/mitt (Figs. 1-4; Examiner notes that the adjective phrase “seam sealed heat resistant” does not further structurally define the claimed invention in any patentable sense, absent further clarifying structural language in the claim; as long as the prior art glove/mitt can resist some amount of heat, and has seams that are sealed from ingress of at least some substance, the prior art will be deemed to meet these adjective limitations), comprising: a front portion having a periphery (Fig. 1 is a palm/front view of a front portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a rear portion having a periphery (Fig. 1 is a dorsal/body view of a rear portion; both the front and rear portions have respective peripheries; front and portions formed from a liquid impervious material (Para. 0012 and claim 1 of Koide disclose that the outer cover cloth material (#22) can be water-repellant or waterproof (i.e. liquid impervious, inasmuch as has been defined in the claim)) and joined to one another by stitching along a portion of their respective peripheries to define seams (peripheral stitching parts #12 are applied to the peripheries of the front and rear portions to provide connected stitched seams; Para. 0091 further recites there may be multiple seams), the front and rear portions defining an interior wherein the seams are formed at the interior (Figs. 3 and 4 show an interior for housing a hand; Fig. 3 shows the seams at #12, overlaid by tape #11, the seams #12 existing at both the interior and at an exterior (Fig. 3)); and a welded thermoplastic material disposed over the seams of the glove/mitt (top cover tape #11 is a material that includes at least a thermoplastic adhesive welded onto the stitching parts #12; Para. 0017 discusses welding of the adhesive via application of heat thereto; this supports the prior art meeting the “seam sealed” limitation in the preamble of claim 1, as well), wherein the welded thermoplastic material is a thermoplastic tape having a curable adhesive on a side of the thermoplastic tape facing the seams (Fig. 3; since the adhesive is described as being heat-welded, the adhesive is capable of being “cured” via the heat applied thereto, on the side that faces the seams (Para. 0017 of Koide)).  Koide illustrates the tape #11 disposed on the exterior side of the peripheral seams, and is therefore silent to the tape (i.e. welded thermoplastic material) being disposed over the seams on the interior of the glove/mitt, as the claim has been amended to recite.

Koide and Hannon teach analogous inventions in the field of seams covered by seam tape.  Absent a showing of criticality with respect to the tape being located over the seams on the interior of the glove/mitt (Applicant discloses that the tape can be located on either the interior, the exterior, or both (Para. 0027 in the Specification as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have relocated the tape #11 of Koide to the interior side of the seam within the interior of the glove, in order to improve the aesthetics of the glove by hiding the seam tape from view, as taught by Hannon (Paras. 0002 and 0033 of Hannon, as noted above).  As a result of the modification, the welded thermoplastic tape would be disposed over the seams on the interior of the glove/mitt, as claimed. 
 Regarding claim 4, the modified glove/mitt of Koide (i.e. Koide in view of Hannon, as explained with respect to claim 1 above) is disclosed such that it further includes a liner on the liquid impervious material, wherein the mitt/glove has the liner positioned on the interior (“inner inner cloth” #24 is a liner on the liquid impervious material, positioned on an interior of the glove/mitt (Figs. 3 and 4)).
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Hannon as applied to claim 1 (and 4, regarding claims 5 and 6) above, and further in view of Hull (US 2008/0022436).

Hull teaches a protective hand covering that includes an outer shell #20 that can be formed from heat resistant and liquid impermeable materials, including silicone (Para. 0016 of Hull).  Hull also teaches that its hand covering can include a liner formed from cotton, cotton/polyester blends, and aramids such as KEVLAR®, TWARON® and polyethylene fabrics such as DNYEEMA® (Para. 0017 of Hull).
Modified Koide and Hull teach analogous inventions in the field of waterproof gloves with liners.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the silicone as the outer covering #22 in order to provide the glove with an alternative known waterproof and heat resistant material, as taught by Hull, and it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used either cotton, a cotton/polyester blend or the .
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Hannon as applied to claim 1 above, and further in view of NPL to “Adhesive Films” (hereinafter “AdhesiveFilms”)
(URL=“https://www.adhesivefilms.com/index_htm_files/EnglishCOMPLETE_Compressed.pdf”).
Regarding claims 8 and 11, the modified glove/mitt of Koide (i.e. Koide in view of Hannon, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above.  Koide is silent as to whether the top cover tape #11 (i.e. thermoplastic tape) is a polyurethane-based tape (claim 8), and is silent to there being a cover layer on a side of the tape opposite the adhesive (claim 11).
AdhesiveFilms teaches various types of seam tapes, including TAF-920, which includes a polyamide adhesive, with a polyurethane membrane and a nylon top surface layer on the opposite side of the membrane from the adhesive (see Table on Page 26 of NPL document).  Applicant discloses, in Para. 0026 of their Specification as originally filed, that TAF-920 seam sealing tape commercially available from Adhesive Films, Inc, 
Modified Koide and AdhesiveFilms teach analogous inventions involving apparel seam tapes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the commercially-available TAF-920 seam sealing tape taught by AdhesiveFilms as the top cover tape #11 of choice in the glove/mitt of Koide, in order to provide a known seam tape that can overlay and protect the stitching parts #12 (i.e. seams) in an elastic and waterproof manner (as desired by Koide - Para. 0019).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Hannon as applied to claim 1 above, and further in view of Kenney et al. (hereinafter “Kenney”) (US 2014/0338091).
Regarding claim 10, the modified glove/mitt of Koide (i.e. Koide in view of Hannon, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above.  Koide is silent to its tape’s adhesive being cured via ultrasonic energy.
Kenney teaches a garment with seams that may include tapes applied to the seams, wherein the tapes can be subjected to ultrasonic energy in order to activate the tape (Para. 0031 of Kenney).
Modified Koide and Kenney teach analogous inventions in the field of garments with taped seams.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the ultrasonic .
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the new grounds for rejection are addressed below.
Applicant argues: “First, Applicant submits that the Examiner’s fully discounting the preamble ‘heat resistant’ and fully discounting the recitation of ‘ultrasonic energy cured’ in the claims is improper”, contending that “[b]oth of the limitations are structural and should be considered in determining the patentability of the claims”.  Examiner notes that these limitations are being “considered”, however the limitations themselves are not deemed to impart any particular structural requirements to the actual materials involved in the product claims.  For example, “heat resistant” itself does not require any particular degree of heat resistance, only that at least some measurable amount of heat be capable of being resisted by the materials in the prior art.  Aside from the specific materials recited in subsequent claims (such as silicone in claim 3), as long as the prior art is deemed to be capable of resisting some amount of heat, then the prior art’s material is “heat resistant” inasmuch as has been defined in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732